UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 31, 2012 FS BANCORP, INC. (Exact name of registrant as specified in its charter) Washington 001-35589 45-4585178 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 6920 220th Street SW, Suite 200, Mountlake Terrace, Washington (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(425) 771-8840 N/A (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operation and Financial Condition. On July 31, 2012, FS Bancorp, Inc., the parent corporation of1st SecurityBank of Washington, issued a press release announcingthe completion of the Employee Stock Ownership Plan ("ESOP") purchases, preliminary second quarter results for fiscal 2012,and a post-IPO update regarding deferred tax asset position. A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K and incorporated by reference herein ITEM 9.01. Financial Statements and Exhibits (d) Exhibits Exhibit99.1 Press release dated July31, 2012 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. FS BANCORP, INC. Date: July 31, 2012 By: /s/ Matthew D. Mullet Matthew D. Mullet, Chief Financial Officer 3 EXHIBIT INDEX Exhibit No. Description Press release dated July31, 2012
